DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2021.
Claims 1-9 and 15 are subject to examination hereinbelow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180098739 A1 to Freeman, et al. (cited by Applicant, hereinafter Freeman) in view of US 20080275349 A1 to Halperin, et al. (cited by Applicant, hereinafter Halperin) and US 20200261675 A1 to Rehman, et al. (hereinafter Rehman).
Regarding claim 1, Freeman teaches a method of determining acute respiratory distress with an acoustic measurement device [0164], the acoustic measurement device including a sound transducer (microphone 40) [0164], the method comprising:
correlating the measured sound into a measurement of the mammals' respiratory rate and tidal volume [0110, 0122, 0164];
measuring the mammal's heart rate, blood oxygen saturation, and temperature [0221];
comparing the calculated minute ventilation and measured heart rate, blood oxygen saturation, and temperature against respective predetermined thresholds ([0219-0222] (Table I), the individual scores of minute ventilation, heart rate, oxygen saturation, and temperature can be compared against predetermined ranges, which serve as predetermined thresholds, in order to determine each individual risk score for a composite early warning risk score (EWS) for an illness such as acute respiratory distress);
assigning a respective risk score for acute respiratory distress to each of the calculated minute ventilation and measured heart rate, blood oxygen saturation, and temperature based on 
calculating a total risk score based on a sum of the respective risk scores [0220, 0222]; and
generating at least one alert if the total risk score deviates from at least one predetermined total risk threshold for acute respiratory distress [0222].
However, Freeman does not teach the sound transducer being configured to measure sound emanating from an airflow through a mammalian trachea, and
calculating a minute ventilation based on the measured respiratory rate and tidal volume.
Halperin teaches a sound transducer (acoustic sensor 82) being configured to measure sound emanating from an airflow through a mammalian trachea ([0601, 0696, 0741], acoustic sensor (82) can be configurable for measuring sound through a mammalian trachea by being placed at the neck where the trachea is located).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Freeman to have the sound transducer configured to measure sound emanating from an airflow through a mammalian trachea based on the teachings of Halperin, because doing so would enable the device to take acoustic measurements at the neck, as recognized by Halperin [0602].
Rehman teaches calculating a minute ventilation based on the measured respiratory rate and tidal volume [0063]


Regarding claim 2, Freeman in view of Halperin and Rehman teach all the limitations of claim 1, and Freeman further teaches the predetermined threshold for minute ventilation is whether the calculated minute ventilation is within a predetermined normal range [0122, 0227].

Regarding claim 3, Freeman in view of Halperin and Rehman teach all the limitations of claim 1, and Freeman further teaches the predetermined threshold for heart rate is less than 50 beats per minute or greater than 100 beats per minute ([0219, Table 1], a score of 1 is generated if heart rate falls below the predetermined threshold of 50 bpm).

Regarding claim 4, Freeman in view of Halperin and Rehman teach all the limitations of claim 1, and Freeman further teaches the predetermined threshold for temperature is less than 95 degrees Fahrenheit or greater than 100 degrees Fahrenheit ([0219, Table 1], 38 degress C is greater than 100 degrees Fahrenheit, therefore it falls within at least one claimed range).

Regarding claim 5, Freeman in view of Halperin and Rehman teach all the limitations of claim 1, and Freeman further teaches the predetermined threshold for blood oxygen saturation is 

Regarding claim 6, Freeman in view of Halperin and Rehman teach all the limitations of claim 1, and Freeman further teaches multiplying the assigned respective risk score for each of the measured minute ventilation, temperature, blood oxygen saturation by a predetermined weighting factor [0220-0221].

Regarding claim 15, Freeman teaches a controller (computing device) in communication with an acoustic measurement device [abstract, 0164], the acoustic measurement device including a sound transducer (microphone 40) [0164], the controller in further communication with:
a pulse oximeter [0050], the pulse oximeter being configured to measure the mammal's heart rate and blood oxygen saturation [0050, 0221], and a temperature sensor [0221], the temperature sensor being configured to measure the mammals' temperature [0221], the controller having processing circuitry (microprocessor) [0101] configured to:
correlate the measured sound into a measurement of the mammals' respiratory rate and tidal volume [0110, 0122, 0164];
compare the calculated minute ventilation and measured heart rate, blood oxygen saturation, and temperature against respective predetermined thresholds ([0219-0222] (Table I), the individual scores of minute ventilation, heart rate, oxygen saturation, and temperature can be compared against predetermined ranges, which serve as predetermined thresholds, in order to 
assign a respective risk score for acute respiratory distress to each of the calculated minute ventilation and measured heart rate, blood oxygen saturation, and temperature based on the comparison ([0219-0222, Table I]), the individual scores of minute ventilation, heart rate, oxygen saturation, and temperature can be compared against predetermined ranges, which serve as predetermined thresholds, in order to determine each individual risk score for a composite early warning risk score (EWS) for an illness such as acute respiratory distress);
calculate a total risk score based on a sum of the respective risk scores [0220, 0222]; and
generate at least one alert if the total risk score deviates from at least one predetermined total risk threshold for acute respiratory distress [0222].
However, Freeman does not teach the sound transducer being configured to measure sound emanating from an airflow through a mammalian trachea, and
calculate a minute ventilation based on the measured respiratory rate and tidal volume.
Halperin teaches a sound transducer (acoustic sensor 82) being configured to measure sound emanating from an airflow through a mammalian trachea ([0601, 0696, 0741], acoustic sensor (82) can be configurable for measuring sound through a mammalian trachea by being placed at the neck where the trachea is located).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Freeman to have the sound transducer configured to measure sound emanating from an airflow through a mammalian trachea based on the teachings of Halperin, because doing so would enable the device to take acoustic measurements at the neck, as recognized by Halperin [0602].

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Freeman to calculate a minute ventilation based on the measured respiratory rate and tidal volume based on the teachings of Rehman, because doing so would enable the device to determine minute ventilation from respiratory rate and tidal volume, as recognized by Rehman [0602].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Halperin and Rehman as applied to claim 1 above, and further in view of US 20160004834 A1 to Criner.
Regarding claim 7, Freeman in view of Halperin and Rehman teach all the limitations of claim 1, however Freeman in view of Halperin and Rehman do not teach the at least one predetermined risk threshold includes a lower risk threshold and a higher risk threshold, and wherein generating the at least one alert includes notifying the mammal to self-medicate when the assigned risk score is less than the lower risk threshold.
Criner teaches at least one predetermined risk threshold includes a lower risk threshold (Moderate (2.0-2.5)) and a higher risk threshold (Severe (≥3.0)) [0064], and wherein generating at least one alert includes notifying a mammal to self-medicate when an assigned risk score is less than the lower risk threshold ([0064-0065, 0067], patient may automatically be instructed to medicate themselves based on the determinations made in Fig 16 if their exacerbation score falls within the Mild category, which is below the lower limit of the Moderate category).
.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Halperin and Rehman, in further view of Criner as applied to claim 7 above, and still further in view of US 20190074089 A1 to Kochura, et al. (hereinafter Kochura).
Regarding claim 8, Freeman in view of Halperin and Rehman, in further view of Criner teach all the limitations of claim 7, however they do not teach generating the at least one alert includes notifying the mammal to contact a physician when the assigned risk score is greater than the lower risk threshold and less than the higher risk threshold.
Kochura teaches generating one alert includes notifyinga mammal to contact a physician when an assigned risk score is greater than the lower risk threshold (minor change) and less than a higher risk threshold (lower bound of severe urgency) [0036].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Freeman in view of Halperin and Rehman, in further view of Criner to have generating the at least one alert includes notifying the mammal to contact a physician when the assigned risk score is greater than the lower risk threshold and less than the higher risk threshold based on the teachings of Kochura, because doing so would enable the device to notify 

Regarding claim 9, Halperin and Rehman, in further view of Criner, in still further view of Kochura teach all the limitations of claim 8, however Halperin and Rehman, in further view of Criner do not teach generating the at least one alert includes notifying the mammal to go to a hospital when the assigned risk score is greater than the higher risk threshold.
Kochura teaches generating the at least one alert includes notifying the mammal to go to a hospital when the assigned risk score is greater than the higher risk threshold (lower bound of severe urgency) [0036].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Freeman in view of Halperin and Rehman, in further view of Criner to have generating the at least one alert includes notifying the mammal to go to a hospital when the assigned risk score is greater than the higher risk threshold based on the teachings of Kochura, because doing so would enable the device to visit a hospital when a severe urgency is determined, as recognized by Kochura [0036].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120277545 A1 is mentioned because it discloses a system for determining a health condition based on several parameters. US 9962092 B1 is mentioned because it discloses a device that instructs a user to take different actions based on a physiological value falling within different ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791